ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-037, concluding that ALAN S. PORWICH of JERSEY CITY, who was admitted to the bar of this State in 1979, should be admonished for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that ALAN S. PORWICH is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*25ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.